Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The elected invention is the invention of Group I, claims 1, 4-7, 9-10, 12, 14-16, 19 and 21-22 directed to a packaged product. The elected species is the species of Group 1 (the species of packaged product of Figure 3; packaged product 400). The claims readable on the elected species are claims 1, 4-7, 9-10, 12, 14, 19 and 21-22. In the latest reply, independent claim 1 and dependent claim 4 were amended and no new claims were added.  Therefore, claims 1, 4-7, 9-10, 12, 14, 19 and 21-22 as amended remain pending, and they are again examined on their merits herein.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9-10, 12, 14, 19 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorlich et al. (5,901,848) in view of Clarke et al. (6,376,032). 
With respect to claim 1, Gorlich discloses a packaged product (tray 20, food product therein and first and second membranes 30 and 32 enclosing the food product in the tray as shown in Figs 1-6) substantially as claimed. Compare Gorlich with elected Fig 3 (that includes the package in Fig 2) of the instant application.  
Thus, the claimed first compartment can be inner compartment 24 (see Figs 1, 4 and 6), and the claimed second compartment can be outer compartment 22. Still further, the claimed first and second articles can be the materials (the different foods) in the first and second compartments respectively, as described at the bottom of column 2 and at the top of column 3 in Gorlich.
As required in claim 1 lines 6-8, Gorlich discloses the use of a membrane 30 to form a first portion as claimed, and the first portion forms at least a portion of the first compartment. See Figs 3-4. Gorlich also discloses the use of another membrane 32 to form a second portion as also claimed that forms at least a portion of the second compartment. See Figs 5-6. 
As required in the last paragraph of claim 1, the first portion in Gorlich has a permeation rate of migratory species that is less than the permeation rate of migratory species through the second portion in Gorlich. Column 2 lines 66-67 and column 3 lines 1-3.
Therefore, what Gorlich is missing is the use of a film with a barrier coating thereon to form the first portion and with no barrier coating thereon, or less of the barrier coating thereon, to form the second portion, as recited in claim 1.
However, Clarke discloses that the use of such a film is conventional. That is to say Clarke discloses the use of barrier coatings on films to form membranes with varying permeation rates of migratory species, depending on the films and/or the barrier coatings used. The different permeation rates meet the requirements of specific products to be enclosed or partially enclosed by the membranes. See, for example, the Summary in Clarke. Furthermore, both Clarke and Gorlich are directed to the same field of endeavor, that is, controlled and/or modified atmosphere packaging, and even more specifically such packaging wherein the controlled or modified atmosphere is provided by differing rates of migratory species through packaging membranes that enclose or partially enclose the packaged products.
It would have been obvious in view of Clarke to replace the membranes of Gorlich with a membrane formed according to Clarke (a single film with barrier coating thereon to form the first portion and with no barrier coating or less barrier coating thereon to form the second portion), in order to optimally provide for the permeation rates of migratory species disclosed in Gorlich itself, or in order to provide a more economical package (more economical because only a single coated film was used instead of two membranes). 
With respect to claim 9 the claimed container can be the tray 20 in Gorlich, and the claimed first and second portions of the container can be the inner compartment 24 and outer compartment 22 respectively. 
The features recited in the claims that are not disclosed in Gorlich  are either conventional in the art or well within the level of skill of one of ordinary skill in the art to provide, as disclosed in the prior art of record, including the prior art cited herein. These include transparent coatings and transparent or opaque films. Therefore, it would have been obvious in view of Gorlich to provide the packaged product therein with these features, in order to provide a suitable or more attractive package for particular content.

Applicant's arguments filed 7/18/22 have been fully considered but they are not persuasive. 
Applicant’s first argument appears at the bottom of the first page of the Remarks. Applicant argues that “As stated on pages 6-7 of the Final Office Action it appears to be the Office’s position that there is no requirement in the claims for applying a barrier coating differently to one portion of the film as opposed to another portion of the film”. Therefore, according to applicant, the claims have been amended to require the feature.
In response, the examiner notes that the current claims require a barrier coating on the first portion of the film and no barrier coating on the second portion of the film such that the first portion of the film has a permeation rate of migratory species that is less than that of the second portion of the film. However, these features are exactly what the prior art was applied to meet in the last rejection, the minor differences in claim terminology between the current claim set and the last claim set notwithstanding. Therefore, the current rejection is essentially a repeat of the last rejection and the distinction applicant is attempting to make is unclear. Again, Gorlich and Clarke were always applied to meet the features in bold above, and they are applied now to meet the same features as the commentary herein clearly demonstrates.
The examiner also notes that applicant has now amended the claims to require in the alternative a barrier coating on the first portion of the film and less of the barrier coating on the second portion of the film such that the first portion of the film has a permeation rate of migratory species that is less than that of the second portion of the film. However, as indicated immediately above this “less of the barrier coating” limitation in claim 1 is alternative to the “no barrier coating” limitation in the same claim, and therefore does not distinguish over Gorlich and Clarke given that these references meet the “no barrier coating” limitation as discussed in the paragraph above. However, Gorlich and Clarke also meet the “less of the barrier coating” limitation per se. See Clarke at column 6 lines 45-47, for example only. See also the discussion in column 3, particularly in lines 13-18 thereof, in another example only.
Applicant’s second argument is that one of ordinary skill in the art would not consider the two membranes in Gorlich a film. See the top of the second page of the Remarks. Applicant previously made the same argument and it was found unconvincing, since the examiner previously found that whether the membranes were characterized as a film or not, one of ordinary skill in the art would have found it obvious to replace them with a film as taught in Clarke. Note the Final rejection of 4/19/22 at numbered page 7. The finding remains, however, the rejection has been reworded to avoid the issue of whether the membranes 30 and 32 are films or not, as can be appreciated from the text of the rejection itself. It is notorious in the art to package items such as food items in trays covered by a single film or a single membrane. Note the prior art of record, or visit any grocery store and view the meats for sale and/or some of the ready to eat meals, salads etc. Therefore, the disclosures of Gorlich and Clarke would suggest to one of ordinary skill in the art that the tray of Gorlich (covered by two membranes to provide differential permeation to each compartment as expressly disclosed in Gorlich) can also be covered by a single coated membrane or film (as expressly disclosed in Clarke) to provide the same functions. 
Applicant’s third argument appears in the third paragraph of the second Remarks page. In it applicant contends that the examiner has not met the burden under KSR to provide articulated reasoning with some rational underpinning to support the obviousness rejection. The examiner disagrees. Applicant does not dispute that Gorlich wants to provide less permeation (or sometimes more permeation) through membrane 30 over the first compartment than through membrane 32 over the second compartment, as clearly taught in column 3 lines 1-3. Applicant does not dispute that Clarke teaches to reduce permeation by coating a film, teaches that different types and quantities of coating can be employed and teaches that different permeations through the film can be provided by changing the film and/or the coating. Nor can applicant dispute that it is notorious to enclose food in a tray covered by a film. Finally, applicant does not dispute that both references are directed to the same field of endeavor, that is, modified atmosphere packaging for foods. Therefore, looking again at what Gorlich intends to accomplish with the Gorlich membranes and observing that Clarke teaches the same thing with the Clarke coated film, use the Clarke coated film in Gorlich with the coatings employed where the film covers one or more compartments, in order to provide the different permeation rates Gorlich wants. 
Finally, the examiner notes that applicant’s last argument is that the proposed modification to Gorlich would change its principle of operation. The examiner disagrees. As indicated above, Gorlich wants to provide the covering over each compartment with different permeation rates of migratory species. Gorlich does this with two different membranes. Clarke does the same thing with a coated film that Clarke itself refers to as a membrane. See the Abstract. Utilizing the coated film of Clarke in Gorlich does not change its principle of operation. Even if it can be argued that it does, it does not do so in a manner prohibited by the Statute. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418. The examiner can normally be reached Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB K ACKUN/Primary Examiner, Art Unit 3736